DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 11/04/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/04/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 38-41 and 43 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 38-41 and 43 are pending and the following list summarizes their status:
Claims 38, 41, and 43 have been amended
Claims 1-37, 42, and 44-49 have been cancelled
Claims 38-41 and 43 are rejected under 35 U.S.C. § 103
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The limitation “an attachment for retaining the needle holder” in claim 42. This limitation will be interpreted as a groove in accordance with line 4 of page 24 of the Applicant’s specification.
	The limitation “a security mechanism…for allowing air to pass” in claim 43. This limitation will be interpreted as a self-sealing stopper in accordance with lines 23-29 of page 25 of the Applicant’s specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20080306452 A1 - previously cited) in view of Beiriger et al. (US 20110004143 A1 - previously cited) and in view of Dillon et al. (US 6540696 B1 - previously cited).
Regarding claim 38, Crawford discloses a blood sampling device comprising: a needle holder ([0060] and fig. 2 element 12; needle assembly) having a tubular portion ([0062] and fig. 2 element 38; internal portion has tubular structure) for supporting a hypodermic needle having a connection base, said needle holder having a conduit (fig. 2 elements 36, 38, 40, and the area where the spring is held) with an inlet ([0062] and fig. 2 element 38; internal portion) and an outlet ([0062] and fig. 2 element 36; internal portion), where said inlet includes said tubular portion, a sample holder tube support member having a cylindrical upper portion ([0060] and fig. 1 element 17; the fitting defined as a hub element commonly known in the art includes collection sample tubes and the whole element is cylindrical including any upper portion) and a flexible tube ([0060] and fig. 2 element 14; flexible tube) having a first end ([0060] and fig. 2 element 15; first end) in fluid communication with said needle holder and a second end ([0060] and fig. 2 element 16; second end) in fluid communication with said support member, wherein said needle holder comprises an abutment surface (see annotated figure 4 below) and lever means (see annotated figure 4; the area in contact with fingers) suitable for separating the needle from the needle holder (see annotated figure 4; a portion of the needle holder is separated from the needle), said lever means comprising a lever having a first end suitable for being moved with a finger (see annotated figure 4; the surface end in contact with the fingers) and a second end disposed between said connection base and said abutment surface (see annotated figure 4; the surface end in contact with the conduit), said needle holder comprises a flattened tab to be held between two fingers and extending from one of the two sides of the conduit (see annotated figure 4), said flattened tab comprises said abutment surface (see annotated figure 4; only one side is labeled for clarity but the abutment surfaces and flattened tabs are on both), and said lever means are integrally attached to said needle holder (see annotated figure 4; there is no separation between the needle holder and lever means).


    PNG
    media_image1.png
    860
    597
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Crawford Figure 4)]


([0060]). Beiriger et al. teaches a drug delivery device that uses a luer lock system ([0246] and fig. 3; a luer lock includes an end portion which is suitable for engaging in the interior of the tubular portion) to mate feeder lines with drug vial spikes ([0246] and fig. 3 element 120). The drug vial spikes include a central spike (i.e. a connector) inside that is inserted into a drug vial ([0247] and fig. 4 element 136) that have an end in fluid communication with the feeding tubes ([0247] and fig. 4; element 144 extends to the end of the spike to facilitate flow of drugs). The drug vial spikes also include at least two semi-cylindrical walls extending from the cylindrical upper portion (see annotated Beiriger et al. Figure 4 below). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the known prior art element of a luer connector at the end of a flexible tube as taught by Crawford with the luer connection at the end of a drug vial spike as taught by Beiriger et al. to achieve the predictable result of delivering a drug to a patient.
The combination of Crawford in view of Beiriger et al. do not explicitly disclose the lever comprising a groove and the groove being able to frictionally slide on the side edge of the walls. Dillon et al. teaches a needle guarding system that includes a tooth-like catch (col 6 lines 36-40 and fig 3 element 70; the tooth is raised portion with grooves on upper and lower sides) on the lever (col 5 lines 28-36 and fig. 3 element 32; the guard is analogous to the lever given that it is the component held in the hand) that is able to frictionally slide on the side edge of the walls (fig. 5; the catch slides along the wall of the support member until it is held in place by aperture 74). According to Dillon et al., the advantage of this system is that it retains the guard within the port to prevent inadvertent removal (Abstract), which mitigates the danger of blood splash from the open end of the guard and sampling port (col 2 lines 43-46). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Crawford  in view of Beiriger et al.  to include a groove able to frictionally slide on the side edge of the walls of the support member as taught by Dillon et al. as a combination of known prior art elements to yield the predictable result of preventing blood from splashing out of open ends.
Regarding claim 39, Crawford discloses a blood sampling device further comprising: the hypodermic needle ([0061] and fig. 2 element 20; needle cannula) having the connection base ([0062] and fig. 2 element 80; drive member) for being mounted on said tubular portion ([0062] and fig. 2; drive member engages with internal structure 38).
Regarding claim 40, Crawford in view of Beiriger et al., as applied to claim 38, discloses a blood sampling device. However, Crawford in view of Beiriger et al. is silent on the cylindrical upper portion has a plurality of openings. Beiriger et al. teaches a blood sampling device where the cylindrical upper portion has a plurality of openings (Beiriger et al. paragraph [0248], [0250] and fig. 6; elements 148 form openings on the upper portion of the drug vial spikes) that provide visual confirmation to a user that a vial is properly seated ([0250]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the Crawford in view of Beiriger et al. to include a cylindrical upper portion that has a plurality of openings as taught by Beiriger et al. as a combination of known prior art elements to yield the predictable result of provide visual confirmation to a user that a vial is properly seated 

    PNG
    media_image3.png
    690
    737
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Beiriger et al. Figure 4)]Regarding claim 41, Crawford in view of Beiriger et al., as applied to claim 38, discloses a blood sampling device. However, Crawford in view of Beiriger et al. is silent on the support member comprising specific wall configurations. Beiriger et al. teaches that the support member comprises four semi-cylindrical walls (see annotated Beiriger et al. fig. 4; there are 6 walls) mutually separated by four lateral openings (see annotated Beiriger et al. fig 4 below; there are 6 openings). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Crawford in view of Beiriger et al. to include four semi-cylindrical walls mutually separated by four lateral openings as taught by Beiriger et al. as a combination of known prior art elements to yield the predictable result of providing structure to the support member to retain vials.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Beiriger et al. and Dillon et al., as applied to claim 38, and further in view of Flaherty (US 20050027233 A1 - previously cited).
The combination of Crawford, Beiriger, and Dillon teach claim 38 as described above.
Regarding claim 43, Crawford in view of Beiriger et al. and Dillon et al. discloses a blood sampling device for collecting blood through the vein of a patient ([0061]). However, Crawford in view ([0043] and fig. 6 element 139; port tubing segment) that is connected to a self-sealing stopper ([0045] and fig. 6 element 141; self-sealing port) that allows air a blood to pass for filling a tube ([0045] drawing through simple venous pressure is described and as the blood flows through the tubing segment the air that was initially in the tubing segment flows with it). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the device of Crawford in view of Beiriger et al. and Dillon et al.  to include a security mechanism connected to a self-sealing stopper as taught by Flaherty as a combination of known prior art elements to yield the predictable result of allowing air and blood to pass into a collection device through simple venous pressure.
Response to Arguments Regarding Claim Rejections under 35 USC § 103
Applicant’s arguments, see pages 5-9, filed 11/04/2020, with respect to the prior art rejections have been fully considered but are not persuasive. 
Regarding Applicant’s arguments on page 7 that the drug vial spike of Beiriger does not contain a connector in an interior thereof, the examiner disagrees. As was stated in the previous office action, the central spike (element 136 in figure 6) is a connector that is in an interior of the upper portion of the drug vial spike. This is the component that connects the system in fluid communication with a vial.
Regarding Applicant’s arguments on page 7 that the connector serves a different purpose than that of Crawford in view of Bieriger, the examiner agrees. However, the closed circuit referenced in these arguments has been amended into the claim and was not previously considered for claim 38. The language is based on language from cancelled claim 42. In that regard, a new rejection has been made to include the purpose of creating a closed circuit to prevent blood from flowing out after use. The drug 
All other arguments in this section are based on newly amended claim language. The previous rejection has been modified to address these limitations.
Response to Other Arguments 
Applicant’s arguments, see pages 5, filed 11/04/2020, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive.  The claims have been amended to address the indefiniteness issues of claims 41 and 43 and a new interpretation of the term “security mechanism” has been applied rendering the previous rejection for failing to disclose the structure moot. Therefore, the indefiniteness rejections of the claims has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791